

	

		II

		109th CONGRESS

		2d Session

		S. 2431

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to encourage

		  all Americans to save for retirement by increasing their access to pension

		  plans and other retirement savings vehicles, and for other

		  purposes.

	

	

		1.Short

			 title; amendment of 1986 Code; table of contents

			(a)Short

			 titleThis Act may be cited as the Savings Competitiveness Act of

			 2006.

			(b)Amendment of

			 1986 CodeExcept as otherwise expressly provided, whenever in

			 this Act an amendment or repeal is expressed in terms of an amendment to, or

			 repeal of, a section or other provision, the reference shall be considered to

			 be made to a section or other provision of the Internal Revenue Code of

			 1986.

			(c)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; amendment

				of 1986 Code; table of contents.

					TITLE I—Employee access to retirement savings programs at

				work

					Sec. 101. Employees not covered by qualified retirement plans

				or arrangements entitled to participate in payroll retirement savings programs

				at work.

					Sec. 102. Credit for small employers maintaining payroll

				retirement savings arrangements.

					Sec. 103. Establishment of Secure Retirement

				Accounts.

					TITLE II—Federal matching of certain retirement

				contributions

					Sec. 201. Refundable credit to provide a Federal match for

				retirement contributions of certain taxpayers.

					TITLE III—Other provisions to increase retirement

				savings

					Sec. 301. Young Savers Accounts.

					Sec. 302. Increasing participation in cash or deferred plans

				through automatic contribution arrangements.

					Sec. 303. Treatment of investment of assets by plan where

				participant fails to exercise investment election.

					Sec. 304. Credit for qualified pension plan contributions of

				small employers.

					Sec. 305. Account funds disregarded for purposes of certain

				means-tested Federal programs.

					Sec. 306. Direct payment of tax refunds to individual

				retirement plans.

					TITLE IV—Simplification provisions

					Sec. 401. Exception from required distributions where aggregate

				retirement savings less than $50,000.

					Sec. 402. Allowance of additional nonelective contributions to

				simple plans.

					Sec. 403. Extension of certain exceptions from tax on early

				distributions to plans other than individual retirement plans.

					Sec. 404. Elimination of higher penalty on certain simple plan

				distributions.

					Sec. 405. Simple plan portability.

					Sec. 406. Allow direct rollovers from retirement plans to Roth

				IRAS.

					Sec. 407. Coordination of ordering rules for distributions from

				Roth IRAs and designated Roth accounts.

					TITLE V—Pay-go provisions

					Sec. 501. Pay-as-you-go point of order in the

				Senate.

					TITLE VI—Administrative provisions

					Sec. 601. Provisions relating to plan amendments.

				

			IEmployee access

			 to retirement savings programs at work

			101.Employees not

			 covered by qualified retirement plans or arrangements entitled to participate

			 in payroll retirement savings programs at work

				(a)In

			 generalSubpart A of part I of subchapter A of chapter 1

			 (relating to pension, profit-sharing, stock bonus plans, etc.) is amended by

			 inserting after section 408A the following new section:

					

						408B.Right to

				payroll retirement savings programs at work

							(a)Requirement to

				provide payroll programEach employer (other than a small

				employer described in subsection (e)) shall provide to each applicable employee

				of the employer for any calendar year the opportunity to participate in a

				payroll retirement savings arrangement which meets the requirements of this

				section.

							(b)Payroll

				retirement savings arrangementFor purposes of this

				section—

								(1)In

				generalThe term payroll retirement savings

				arrangement means a written arrangement of an employer—

									(A)under which an

				applicable employee eligible to participate in the arrangement may elect to

				contribute to an individual retirement plan established by or on behalf of the

				employee by having the employer make direct deposit payments to the plan by

				payroll deduction, and

									(B)which meets the

				requirements of paragraph (2).

									(2)Administrative

				requirementsThe requirements of this paragraph are met with

				respect to any payroll retirement savings arrangement if—

									(A)the employer must

				make the payments elected under paragraph (1)(A)(i) not later than the close of

				the 30-day period following the last day of the month in which the payroll

				deduction occurs,

									(B)subject to a

				requirement for reasonable notice, an employee may elect to terminate

				participation in the arrangement at any time during the year, except that if an

				employee so terminates, the arrangement may provide that the employee may not

				elect to resume participation until the beginning of the next year,

									(C)each employee

				eligible to participate may elect, during the 60-day period before the

				beginning of any year (and the 60-day period before the first day the employee

				is eligible to participate), to participate in the arrangement, or to modify

				the amounts subject to the arrangement, for such year,

									(D)immediately

				before the period for which an election described in paragraph (1)(A) may be

				made, the employer provides a notice to each employee of the employee’s

				opportunity to make the election and the maximum amount which may be

				contributed to an individual retirement plan on an annual basis, and

									(E)subject to

				subsection (f), the arrangement provides that an employee may elect to have

				contributions made to any individual retirement plan specified by the

				employee.

									(c)Applicable

				employeeFor purposes of this section—

								(1)In

				generalThe term applicable employee means, with

				respect to any calendar year, any employee—

									(A)who did not

				benefit (within the meaning of section 410(b)) under a qualified plan or

				arrangement maintained by the employer for service during the preceding

				calendar year, and

									(B)with respect to

				whom it is reasonable to expect that the employee will not so benefit during

				the calendar year under such a qualified plan or arrangement.

									(2)Excludable

				employeesAn employer may elect to exclude from treatment as

				applicable employees under subparagraph (A)—

									(A)employees

				described in section 410(b)(3),

									(B)employees who

				have not attained the age of 18 before the beginning of the calendar

				year,

									(C)employees who

				have not completed at least 3 months of service with the employer,

									(D)employees who are

				reasonably expected to receive less than $5,000 of compensation from the

				employer during the calendar year, and

									(E)employees who

				will be eligible to participate in a qualified cash or deferred arrangement (as

				defined in section 401(k)(2)) of the employer upon the completion of a year of

				service requirement which, under the arrangement, is not more than 500

				hours.

									(3)Qualified plan

				or arrangementThe term qualified plan or

				arrangement means a plan, contract, pension, or trust described in

				section 219(g)(5).

								(4)Exception for

				employees of governments and churchesThe term applicable

				employee shall not include an employee of—

									(A)a government or

				entity described in section 414(d), or

									(B)a church or a

				convention or association of churches which is exempt from tax under section

				501, including any employee described in section 414(e)(3)(B).

									(d)Payroll savings

				contributions treated like other contributions to individual retirement

				plans

								(1)Tax treatment

				unaffectedThe fact that a contribution to an individual

				retirement plan is made on behalf of an employee under a payroll retirement

				savings arrangement instead of being made directly by the employee shall not

				affect the deductibility or other tax treatment of the contribution or of other

				amounts under this title.

								(2)Payroll savings

				contributions taken into accountAny contribution made on behalf

				of an employee under a payroll retirement savings arrangement shall be taken

				into account in applying the limitations on contributions to individual

				retirement plans and the other provisions of this title applicable to

				individual retirement plans as if the contribution had been made directly by

				the employee.

								(e)Exception for

				certain small employers

								(1)In

				generalThe requirements of this section shall not apply for any

				calendar year to an employer which had not more than 4 employees who received

				at least $5,000 of compensation from the employer for the preceding calendar

				year.

								(2)Operating

				rulesIn determining the number of employees for purposes of this

				subsection—

									(A)any rule

				applicable in determining the number of employees for purposes of section

				408(p)(2)(C) shall be applicable under this subsection, and

									(B)all members of

				the same family (within the meaning of section 318(a)(1)) shall be treated as 1

				individual.

									(f)Use of

				designated financial institutionAn employer shall not be treated

				as failing to satisfy the requirements of this section or any other provision

				of this title merely because the employer makes all contributions (or all

				contributions on behalf of employees who do not specify an individual

				retirement plan, trustee, or issuer to receive the contributions) to Secure

				Retirement Accounts, or other arrangements specified in regulations prescribed

				by the Secretary, of a designated trustee or issuer. The preceding sentence

				shall not apply unless each participant is notified in writing that the

				participant’s balance may be transferred without cost or penalty to another

				individual retirement plan in accordance with subsection (b)(1)(A).

							(g)Coordination

				with automatic enrollment provisions

								(1)In

				generalA payroll retirement savings arrangement may provide that

				contributions under the arrangement will be made pursuant to an automatic

				contribution arrangement but only if the arrangement meets the requirements

				applicable to an eligible automatic contribution arrangement under section

				414(w). The Secretary may modify such requirements to the extent necessary to

				carry out the purposes of this section.

								(2)Default

				investmentsIf an employee does not make an investment election

				under an automatic contribution arrangement described in paragraph (1)—

									(A)the contributions

				shall be transferred to a Secure Retirement Account or other arrangement

				specified in regulations prescribed by the Secretary, and

									(B)such

				contributions (and any earnings thereon) shall be invested in accordance with

				the regulations prescribed under section 404(c)(4) of the Employee Retirement

				Income Security Act of 1974.

									(h)Model

				noticeThe Secretary shall provide a model notice, written in a

				manner calculated to be understandable to the average worker, that employers

				may use—

								(1)to notify

				employees of the requirement under this section for the employer to provide

				certain employees with the opportunity to participate in a payroll retirement

				savings arrangement, and

								(2)to satisfy the

				requirements of subsections (b)(2)(D) and

				(f).

								.

				(b)Preemption of

			 conflicting State regulationsSection 514(e)(1) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1144(e)(1)), as added by

			 section 302, is amended to read as follows:

					

						(1)In

				generalNotwithstanding any other provision of this section, any

				law of a State shall be superseded if it would directly or indirectly prohibit

				or restrict—

							(A)the inclusion in

				any plan of an eligible automatic contribution arrangement, or

							(B)the establishment

				or operation of a payroll retirement savings arrangement meeting the

				requirements of section 408B of the Internal Revenue Code of 1986 (and the

				inclusion in such arrangement of an eligible automatic contribution

				arrangement).

							This

				subsection shall apply to a plan or arrangement without regard to whether this

				title applies to such plan or

				arrangement..

				(c)Provisions to

			 ensure adequate notice of availability of payroll retirement savings

			 arrangements and investment guidelines

					(1)Employer-provided

			 notice

						(A)W-4

			 statementsSection 3402(f) (relating to withholding exemptions)

			 is amended by adding at the end the following new paragraph:

							

								(8)Inclusion of

				payroll savings noticeAn employer shall include with any

				withholding exemption certificate provided to an employee under this subsection

				the model notice described in section 408B(h) and notice of the availability

				of, and methods of acquiring, the model form prepared by the Secretary of Labor

				with respect to basic investment

				guidelines.

								.

						(B)Posting at

			 worksiteEach employer required to maintain a payroll retirement

			 savings arrangement under section 408B of the Internal Revenue Code of 1986

			 shall, in addition to any other requirement, post the following notices within

			 the principal places of employment of any applicable employees which are

			 customarily used for employer notices to employees with regard to employment

			 and employee benefit matters:

							(i)The

			 model notice described in section 408B(h) of such Code (in such form and manner

			 as the Secretary may prescribe).

							(ii)Notice of the

			 availability of, and methods of acquiring, the model form prepared by the

			 Secretary of Labor with respect to basic investment guidelines.

							(2)Inclusion in

			 social security noticesSection 1143 of the Social Security Act

			 (42 U.S.C. 1320b-13) is amended by adding at the end the following new

			 subsection:

						

							(e)Notice of

				payroll savings programsThe Commissioner shall include with each

				social security account statement required to be provided under this section

				the notice described in section

				408B(h).

							.

					(3)IRA

			 noticesSection 408(i) (relating to reports) is amended by adding

			 at the end the following new sentence: Any report furnished under

			 paragraph (2) to an individual shall include the notice of the availability of,

			 and methods of acquiring, the model form prepared by the Secretary of Labor

			 with respect to basic investment guidelines..

					(d)Development of

			 model form establishing basic investment guidelines

					(1)In

			 generalThe Secretary of Labor shall, in consultation with the

			 Secretary of Treasury, develop a model form containing basic guidelines for

			 investing for retirement. Except as otherwise provided by the Secretary, such

			 guidelines shall include—

						(A)information on

			 the benefits of diversification,

						(B)information on

			 the essential differences, in terms of risk and return, of pension plan

			 investments, including stocks, bonds, mutual funds, and money market

			 investments,

						(C)information on

			 how an individual’s pension plan investment allocations may differ depending on

			 the individual’s age and years to retirement and on other factors determined by

			 the Secretary of Labor,

						(D)sources of

			 information where individuals may learn more about pension rights, individual

			 investing, and investment advice, and

						(E)such other

			 information related to individual investing as the Secretary of Labor

			 determines appropriate.

						(2)Calculation

			 informationThe model form under paragraph (1) shall include

			 addresses for Internet sites and worksheets which a participant or beneficiary

			 may use to calculate—

						(A)the retirement

			 age value of the participant’s or beneficiary’s nonforfeitable pension benefits

			 under the plan (expressed as an annuity amount and determined by reference to

			 varied historical annual rates of return and annuity interest rates),

			 and

						(B)other important

			 amounts relating to retirement savings, including the amount which a

			 participant or beneficiary would be required to save annually to provide a

			 retirement income equal to various percentages of their current salary

			 (adjusted for expected growth prior to retirement).

						(3)Public

			 commentThe Secretary of Labor shall provide at least 90 days for

			 public comment on a proposed form before publishing final notice of the model

			 form.

					(4)Rules relating

			 to form and statementThe model form under paragraph (1)—

						(A)shall be written

			 in a manner calculated to be understood by the average plan participant,

			 and

						(B)may be delivered

			 in written, electronic, or other appropriate manner to the extent such manner

			 would ensure that the form is reasonably accessible to participants and

			 beneficiaries.

						(e)Penalty for

			 failure to provide access to payroll savings arrangementsChapter

			 43 (relating to qualified pension, etc., plans) is amended by adding at the end

			 the following new section:

					

						4980H.Requirements

				for employers to provide employees access to payroll retirement savings

				arrangements

							(a)General

				ruleThere is hereby imposed a tax on any failure by an employer

				to meet the requirements of subsection (d) for a calendar year.

							(b)Amount

								(1)In

				generalThe amount of the tax imposed by subsection (a) on any

				failure for any calendar year shall be $100 with respect to each employee to

				whom such failure relates.

								(2)Tax not to

				apply where failure not discovered and reasonable diligence

				exercisedNo tax shall be imposed by subsection (a) on any

				failure during any period for which it is established to the satisfaction of

				the Secretary that any employer subject to liability for the tax did not know

				that the failure existed and exercised reasonable diligence to meet the

				requirements of subsection (d). In no event shall the tax be impaired with

				respect to any failure that ends before the expiration of 90 days after the

				employer has responded or has had a reasonable opportunity to respond to a

				request for confirmation of compliance under subsection (c).

								(3)Tax not to

				apply to failures corrected within 30 daysNo tax shall be

				imposed by subsection (a) on any failure if—

									(A)the employer

				subject to liability for the tax under subsection (a) exercised reasonable

				diligence to meet the requirements of subsection (d), and

									(B)the employer

				provides the payroll retirement savings arrangement described in section 408B

				to each employee eligible to participate in the arrangement by the end of the

				30-day period beginning on the first date the employer knew, or exercising

				reasonable diligence would have known, that such failure existed.

									(4)Waiver by

				SecretaryIn the case of a failure which is due to reasonable

				cause and not to willful neglect, the Secretary may waive part or all of the

				tax imposed by subsection (a) to the extent that the payment of such tax would

				be excessive or otherwise inequitable relative to the failure involved.

								(c)Procedures for

				noticeNot later than 6 months after the date of the enactment of

				this section, the Secretary shall prescribe and implement procedures for

				obtaining from employers confirmation that such employers are in compliance

				with the requirements of subsection (d). The Secretary, in the Secretary’s

				discretion, may prescribe that the confirmation shall be obtained on an annual

				or less frequent basis, and may use for this purpose the annual report or

				quarterly report for employment taxes, or such other means as the Secretary may

				deem advisable.

							(d)Requirement to

				provide employee access to payroll retirement savings

				arrangementsThe requirements of this subsection are met if the

				employer meets the requirements of section

				408B.

							.

				(f)Coordination

			 with ERISA fiduciary dutiesSection 404(c)(2) of such Act (29

			 U.S.C. 1104(c)(2)) is amended—

					(1)by inserting

			 or an individual retirement plan established pursuant to a payroll

			 retirement savings arrangement required under section 408B of such Code

			 after 1986, and

					(2)by inserting

			 or individual retirement plan established pursuant to a payroll

			 retirement savings arrangement required under section 408B of such Code

			 after simple retirement account each place it appears in

			 subparagraph (B) or (C).

					(g)Modification of

			 top-heavy rulesSection 416(i) (relating to definitions) is

			 amended by adding at the end the following new paragraph:

					

						(7)Treatment of

				certain employees under cash or deferred arrangementsIf

				employees are eligible to participate in a qualified cash or deferred

				arrangement (as defined in section 401(k)(2)) of the employer during any year

				upon completion of a year of service requirement, which under the arrangement,

				is not more than 500 hours, the employer may elect to exclude from the

				application of this section all such employees who do not meet the age and

				service requirements of section

				410(a)(1)(A).

						.

				(h)Conforming

			 amendments

					(1)The table of

			 sections for subpart A of part I of subchapter A of chapter 1 is amended by

			 inserting after the item relating to section 408A the following new

			 item:

						

							

								Sec. 408B. Right to payroll retirement savings programs at

				work.

							

							.

					(2)The table of

			 sections for chapter 43 is amended by adding at the end the following new

			 item:

						

							

								Sec. 4980H. Requirements for employers to

				provide employees access to payroll retirement savings

				arrangements.

							

							.

					(i)Effective

			 dateThe amendments made by this section shall apply to calendar

			 years beginning after December 31, 2007.

				102.Credit for

			 small employers maintaining payroll retirement savings arrangements

				(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1

			 (relating to business related credits) is amended by adding at the end the

			 following new section:

					

						45N.Small employer

				payroll retirement savings arrangement costs

							(a)General

				ruleFor purposes of section 38, in the case of an eligible

				employer maintaining a payroll retirement savings arrangement meeting the

				requirements of section 408B (without regard to whether or not the employer is

				required to maintain the arrangement), the small employer payroll retirement

				savings arrangement cost credit determined under this section for any taxable

				year is the amount determined under subsection (b).

							(b)Amount of

				credit

								(1)In

				generalThe amount of the credit determined under this section

				for any taxable year with respect to an eligible employer shall be equal to the

				lesser of—

									(A)$25 multiplied by

				the number of applicable employees (within the meaning of section 408B(c)) for

				whom contributions are made under the payroll retirement savings arrangement

				referred to in subsection (a) for the calendar year in which the taxable year

				begins, or

									(B)$250.

									(2)Duration of

				credit

									(A)In

				generalNo credit shall be determined under this section for any

				taxable year other than the first taxable year which begins in the first

				calendar year in which the eligible employer maintains a payroll retirement

				savings arrangement meeting the requirements of section 408B.

									(B)Exception for

				automatic contribution arrangements

										(i)In

				generalSubparagraph (A) shall not apply to any taxable year

				beginning in a calendar year if the payroll retirement savings arrangement

				includes an eligible automatic contribution arrangement meeting the

				requirements of section 408B(g) at all times during the calendar year.

										(ii)LimitationThis

				subparagraph shall only apply to 2 taxable years. The taxpayer shall elect the

				applicable taxable years and such election, once made, shall be

				irrevocable.

										(3)Coordination

				with small employer startup creditNo credit shall be allowed

				under this section for any taxable year if a credit is determined under section

				45E for the taxable year.

								(c)Eligible

				employerFor purposes of this section, the term eligible

				employer means, with respect to any calendar year in which the taxable

				year begins, an employer which maintains a payroll retirement savings

				arrangement meeting the requirements of section 408B and which, on each day

				during the preceding calendar year, had no more than 25

				employees.

							.

				(b)Credit allowed

			 as part of general business creditSection 38(b) (defining

			 current year business credit) is amended by striking and at the

			 end of paragraph (29), by striking the period at the end of paragraph (30) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

					

						(31)in the case of

				an eligible employer (as defined in section 45N(c)) maintaining a payroll

				retirement savings arrangement meeting the requirements of section 408B, the

				small employer payroll retirement savings arrangement cost credit determined

				under section 45N(a).

						

				(c)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 is amended by adding at the end the following new

			 item:

					

						

							Sec. 45N. Small employer payroll

				retirement savings arrangement costs.

						

						.

				  

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2007.

				103.Establishment

			 of Secure Retirement Accounts

				(a)In

			 generalSubpart A of part I of subchapter A of chapter 1

			 (relating to pension, profit-sharing, stock bonus plans, etc.), as amended by

			 section 101, is amended by inserting after section 408B the following new

			 section:

					

						408C.Secure

				retirement accounts

							(a)General

				ruleA Secure Retirement Account shall be treated for purposes of

				this title in the same manner as an individual retirement plan. A Secure

				Retirement Account may also be treated as a Roth IRA for purposes of this title

				if it meets the requirements of section 408A.

							(b)Secure

				Retirement AccountFor purposes of this section, the term

				Secure Retirement Account means an individual retirement plan (as

				defined in section 7701(a)(37)) which meets the investment and fee requirements

				under the regulations under subsection (c).

							(c)Investment and

				fee requirements

								(1)In

				generalThe Secretary, in consultation with the Secretary of

				Labor, shall, not later than 1 year after the date of the enactment of this

				section, prescribe regulations which set forth the requirements of this

				subsection which an individual retirement plan must meet in order to be treated

				as a Secure Retirement Account.

								(2)Investment

				optionsThe regulations under paragraph (1) shall provide that a

				Secure Retirement Account shall allow the individual on whose behalf the

				individual retirement plan is established to invest contributions to, and

				earnings of, the plan in all of the following investment options:

									(A)Options which are

				similar to all investment options which are available (at the time the plan is

				established) to a participant in the Thrift Savings Fund established under

				subchapter III of chapter 84 of title 5, United States Code.

									(B)Any other

				investment option specified in the regulations.

									(3)Investment

				fees

									(A)In

				generalThe regulations under paragraph (1) shall provide that a

				Secure Retirement Account shall not charge any investment fees which, in the

				aggregate, are not reasonable (as determined under such regulations).

									(B)Investment

				feesFor purposes of this paragraph, the term investment

				fees includes any fee, commission, asset management fee, compensation

				for services, or any other charge or fee specified in the regulations under

				paragraph (1) which is imposed with respect to the Secure Retirement

				Account.

									.

				(b)Mandatory

			 transfersSection 401(a)(31)(B) is amended—

					(1)by striking

			 an individual retirement plan and inserting a Secure

			 Retirement Account under section 408C, or such other arrangement prescribed by

			 the Secretary in regulations,, and

					(2)by adding at the

			 end the following new sentence: Any amount so transferred (and any

			 earnings thereon) shall be invested in accordance with the regulations

			 prescribed under section 404(c)(4) of the Employee Retirement Income Security

			 Act of 1974.

					(c)Clerical

			 amendmentThe table of sections for subpart A of part I of

			 subchapter A of chapter 1 is amended by inserting after the item relating to

			 section 408B the following new item:

					

						

							Sec. 408C. Secure retirement

				accounts.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to calendar

			 years beginning on or after the date on which final regulations described in

			 section 408C(c) of the Internal Revenue Code of 1986 (as added by this Act) are

			 issued.

				IIFederal matching

			 of certain retirement contributions

			201.Refundable

			 credit to provide a Federal match for retirement contributions of certain

			 taxpayers

				(a)Allowance of

			 creditSubpart C of part IV of subchapter A of chapter 1

			 (relating to refundable credits) is amended by redesignating section 36 as

			 section 37 and by inserting after section 35 the following new section:

					

						36.Matching

				contributions for certain retirement savings contributions

							(a)Allowance of

				creditIn the case of an eligible individual, there shall be

				allowed as a credit against the tax imposed by this subtitle for the taxable

				year an amount equal to the retirement savings credit amount.

							(b)Retirement

				savings credit amountFor purposes of this section—

								(1)In

				generalThe term retirement savings credit amount

				means an amount equal to 50 percent of so much of the qualified retirement

				savings contributions of the eligible individual for the taxable year as does

				not exceed the applicable contribution amount.

								(2)Minimum

				contributions requiredThe retirement savings credit amount shall

				be zero if the qualified retirement savings contributions of the eligible

				individual for the taxable year do not exceed $200.

								(c)Applicable

				contribution amountFor purposes of this section—

								(1)In

				generalThe term applicable contribution amount

				means $2,000.

								(2)Cost-of-living

				adjustmentIn the case of any taxable year beginning in a

				calendar year after 2007, the $2,000 dollar amount under paragraph (1) shall be

				increased by an amount equal to such dollar amount multiplied by the cost of

				living adjustment determined under section 1(f)(3) for the calendar year in

				which the taxable year begins, determined by substituting 2006

				for 1992 in subparagraph (B) thereof. If any amount so increased

				is not a multiple of $50, the amount shall be rounded to the next lower

				multiple of $50.

								(3)Adjusted gross

				income limitation

									(A)In

				generalIf the taxpayer's adjusted gross income for any taxable

				year exceeds the threshold amount, the applicable contribution amount for the

				taxpayer for the taxable year (determined without regard to this paragraph)

				shall be reduced by an amount equal to the amount which bears the same ratio to

				such applicable contribution amount as such excess bears to $10,000 in the case

				of a joint return, $7,500 in the case of the head of a household, and $5,000 in

				the case of any other taxpayer.

									(B)Threshold

				amountFor purposes of this paragraph, the term threshold

				amount means—

										(i)$50,000 in the

				case of a joint return,

										(ii)$37,500 in the

				case of a head of household,

										(iii)zero in the

				case of a married individual filing a separate return, and

										(iv)$25,000 in the

				case of any other taxpayer.

										The

				rules of section 219(g)(4) shall apply for purposes of this paragraph.(C)Cost-of-living

				adjustmentIn the case of any taxable year beginning in a

				calendar year after 2007—

										(i)the $50,000

				dollar amount under subparagraph (B)(i) shall—

											(I)be increased by

				an amount equal to such dollar amount multiplied by the cost of living

				adjustment determined under section 1(f)(3) for the calendar year in which the

				taxable year begins, determined by substituting 2006 for

				1992 in subparagraph (B) thereof, and

											(II)after such

				increase be rounded as provided in section 32(j)(2)(B),

											(ii)the amount under

				subparagraph (B)(ii) shall be increased to an amount equal to 75 percent of the

				amount in effect under subparagraph (B)(i) for the taxable year after the

				increase under clause (i), and

										(iii)the amount

				under subparagraph (B)(iv) shall be increased to an amount equal to 50 percent

				of the amount in effect under subparagraph (B)(i) for the taxable year after

				the increase under clause (i).

										(d)Eligible

				individualFor purposes of this section—

								(1)In

				generalThe term eligible individual means any

				individual if such individual has attained the age of 18 as of the close of the

				taxable year.

								(2)Dependents and

				full-time students not eligibleThe term eligible

				individual shall not include—

									(A)any individual

				with respect to whom a deduction under section 151 is allowed to another

				taxpayer for a taxable year beginning in the calendar year in which such

				individual's taxable year begins, and

									(B)any individual

				who is a student (as defined in section 152(f)(2)).

									(e)Qualified

				retirement savings contributionsFor purposes of this

				section—

								(1)In

				generalThe term qualified retirement savings

				contributions means, with respect to any taxable year, the sum

				of—

									(A)the amount of the

				qualified retirement contributions (as defined in section 219(e)) made by or on

				behalf of the eligible individual,

									(B)the amount

				of—

										(i)any elective

				deferrals (as defined in section 402(g)(3)) of such individual, and

										(ii)any elective

				deferral of compensation by such individual under an eligible deferred

				compensation plan (as defined in section 457(b)) of an eligible employer

				described in section 457(e)(1)(A), and

										(C)the amount of

				voluntary employee contributions by such individual to any qualified retirement

				plan (as defined in section 4974(c)).

									(2)Reduction for

				certain distributions

									(A)In

				generalThe qualified retirement savings contributions determined

				under paragraph (1) shall be reduced (but not below zero) by the aggregate

				distributions received by the individual during the testing period from any

				entity of a type to which contributions under paragraph (1) may be made. The

				preceding sentence shall not apply to the portion of any distribution which is

				not includible in gross income by reason of a trustee-to-trustee transfer or a

				rollover distribution.

									(B)Testing

				periodFor purposes of subparagraph (A), the testing period, with

				respect to a taxable year, is the period which includes—

										(i)such taxable

				year,

										(ii)the 2 preceding

				taxable years, and

										(iii)the period

				after such taxable year and before the due date (including extensions) for

				filing the return of tax for such taxable year.

										(C)Excepted

				distributionsThere shall not be taken into account under

				subparagraph (A)—

										(i)any distribution

				referred to in section 72(p), 401(k)(8), 401(m)(6), 402(g)(2), 404(k), or

				408(d)(4), and

										(ii)any distribution

				to which section 408A(d)(3) applies.

										(D)Treatment of

				distributions received by spouse of individualFor purposes of

				determining distributions received by an individual under subparagraph (A) for

				any taxable year, any distribution received by the spouse of such individual

				shall be treated as received by such individual if such individual and spouse

				file a joint return for such taxable year and for the taxable year during which

				the spouse receives the distribution.

									(f)Other

				definitions and rules

								(1)Adjusted gross

				incomeFor purposes of this section, adjusted gross income shall

				be determined without regard to sections 911, 931, and 933.

								(2)Investment in

				the contractNotwithstanding any other provision of law—

									(A)a qualified

				retirement savings contribution shall not fail to be included in determining

				the investment in the contract for purposes of section 72 by reason of the

				credit under this section, and

									(B)any deposit under

				subsection (g) shall be included in determining investment in the contract for

				purposes of section 72.

									(g)Credit may only

				be deposited in roth retirement savings account

								(1)In

				generalThe credit allowed under this section—

									(A)shall not be

				treated as a credit allowed under this part, but

									(B)shall be treated

				as an overpayment of tax under section 6401(b)(3) which may, in accordance with

				section 6402(l), only be transferred to—

										(i)a

				Roth IRA, or

										(ii)a designated

				Roth account which is within any other plan or arrangement to which qualified

				retirement savings contributions may be made.

										Any amount

				so transferred on behalf of an individual (and any earnings thereon) shall be

				nonforfeitable.(2)Coordination

				with limitations and other contributionsIf there is any transfer

				to a plan or account under paragraph (1) by reason of a credit under this

				section, the rules of subparagraphs (A) and (C) of section 414(u)(1) shall

				apply with respect to the transfer.

								(h)Recapture of

				credit

								(1)Addition to

				taxIf, during the 5-taxable year period beginning with the

				taxable year for which a transfer is made under section 6402(l), a taxpayer

				receives a distribution or payment out of a plan or account described in clause

				(i) or (ii) of subsection (g)(1)(B), then, notwithstanding section 72, the

				taxpayer's tax under this chapter for the taxable year in which the

				distribution or payment is received shall be increased by the amount described

				in paragraph (2). This subsection shall not apply to a payment or distribution

				unless an additional tax would be imposed under section 72(t) with respect to

				the payment or distribution if it were includible in gross income.

								(2)Amount of

				taxThe amount of the tax under paragraph (1) shall be equal to

				the amount transferred under section 6402(l) with respect to the amount so paid

				or distributed, reduced by any portion of the amount so transferred with

				respect to which this subsection previously applied during the taxable year or

				any preceding taxable year.

								(3)Operating

				rulesFor purposes of determining under paragraph (1)(B) whether

				an amount was transferred under section 6402(l) with respect to a distribution

				or payment, the following rules shall apply:

									(A)FIFO

				ruleDistributions or payments shall be treated as made from

				contributions (and earning thereon) in the order in which the contributions

				were made, beginning with the least recent taxable year.

									(B)Unmatched

				contributions counted firstIf contributions were made in excess

				of the applicable amount for any taxable year, distributions or payments shall

				be treated as made first from contributions (and any earnings thereon) with

				respect to which no transfer was made under section

				6402(l).

									.

				(b)Credit for

			 matching contributions treated as overpayment of taxSubsection

			 (b) of section 6401 (relating to amounts treated as overpayments) is amended by

			 adding at the end the following new paragraph:

					

						(3)Special rule

				for credit for matching contributions under section 36Subject to

				the provisions of section 6402(l), the amount of any credit allowed under

				section 36 (relating to matching credit for retirement contributions) for any

				taxable year shall be considered an

				overpayment.

						.

				(c)Transfer of

			 credit amount to retirement accounts

					(1)In

			 generalSection 6402 (relating to authority to make credits or

			 refunds) is amended by adding at the end the following:

						

							(l)Overpayments

				attributable to matching retirement credit

								(1)In

				generalIn the case of any overpayment described in section

				6401(b)(3), the Secretary shall transfer an amount equal to the amount of such

				overpayment to the account designated under paragraph (2) by the individual

				entitled to the overpayment.

								(2)Designation of

				accountAn eligible individual (as defined in section 36(d))

				shall file a designation including the information described in paragraph (3)

				along with the return of the individual for the taxable year of the overpayment

				(or if no return is required to be filed, on a form prescribed by the

				Secretary) not later than the later of—

									(A)the due date

				(including extensions) for filing such return (if applicable), or

									(B)the 15th day of

				April following the close of the taxable year.

									(3)Required

				informationFor purposes of paragraph (2), the information

				described in this paragraph is—

									(A)the designation

				of the Roth IRA or designated Roth account described in section 36(g)(1)(B) to

				which the transfer is to be made,

									(B)such information

				as the Secretary may require to enable electronic transfer of the overpayment

				amount to such IRA or account, and

									(C)the amount of

				qualified retirement savings contributions (as defined in section 36(e)) for

				the taxable year with respect to the

				individual.

									.

					(d)Reporting

			 requirementsSection 6047 (relating to information relating to

			 certain trusts and annuity plans) is amended by redesignating subsection (g) as

			 subsection (h) and by inserting after subsection (f) the following new

			 subsection:

					

						(g)Matching

				contributionsThe Secretary shall require the trustee of each

				plan or account to which overpayments are transferred under section 6402(l) to

				make such returns and reports regarding such transfers to the Secretary,

				participants, and beneficiaries of the plan, and such other persons as the

				Secretary may

				prescribe.

						.

				(e)Conforming

			 amendments

					(1)Section

			 1324(b)(2) of title 31, United States Code, is amended by striking

			 or before enacted and by inserting before the

			 period at the end , or enacted by the Savings Competitiveness Act of

			 2006.

					(2)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 is amended by

			 redesignating the item relating to section 36 as the item relating to section

			 37 and by inserting after the item relating to section 35 the following new

			 item:

						

							Sec. 36. Matching contributions for

				certain retirement savings contributions..

						

					(3)Section 6402(a)

			 is amended by striking In the case and inserting Except

			 as provided in subsection (l), in the case.

					(f)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

				IIIOther

			 provisions to increase retirement savings

			301.Young Savers

			 Accounts

				(a)In

			 generalSection 408A (relating to Roth IRAs) is amended by adding

			 at the end the following new subsection:

					

						(g)Young Savers

				Accounts

							(1)In

				generalExcept as provided in this subsection, a young savers

				account shall be treated in the same manner as a Roth IRA.

							(2)Young savers

				accountFor purposes of this subsection, the term young

				savers account means, with respect to any taxable year, a Roth IRA which

				is established and maintained on behalf of an individual who has not attained

				the age of 18 before the close of the taxable year.

							(3)Contribution

				limitsIn the case of any contributions for any taxable year to 1

				or more young savers accounts established and maintained on behalf of an

				individual, each of the following contribution limits for the taxable year

				shall be increased as follows:

								(A)The contribution

				limit applicable to the individual under subsection (c)(2) shall be increased

				by the aggregate amount of qualified parental contributions to such accounts

				for the taxable year.

								(B)The contribution

				limits applicable to the young savers accounts under subsection (a)(1) or

				(b)(2)(B) of section 408, whichever is appropriate, shall be increased by the

				dollar amount in effect under section 219(b)(1)(A) for the taxable year.

								(4)Qualified

				parental contributionsFor purposes of this subsection—

								(A)In

				generalThe term qualified parental contribution

				means, with respect to any taxable year, a contribution by an individual to a

				young savers account established and maintained on behalf of an individual

				who—

									(i)is the child of

				the individual making the contribution, and

									(ii)with respect to

				whom a deduction for an additional exemption is allowable for the taxable year

				under section 151(c) to the individual making the contribution.

									(B)Dollar

				limitations

									(i)In

				generalThe aggregate amount of qualified parental contributions

				which may be made for any taxable year on behalf of an individual shall not

				exceed the dollar amount in effect under section 219(b)(1)(A) for the taxable

				year.

									(ii)Limit on each

				parentThe aggregate amount of qualified parental contributions

				which an individual may make for any taxable year on behalf of 1 or more of the

				individual's children shall not exceed the contribution limit applicable to the

				individual under subsection (c)(2) for the taxable year, reduced by any

				contributions made by or on behalf of the individual to any Roth IRA

				established and maintained on behalf of the individual.

									(5)Coordination

				with matching credit for retirement savings contributionsAny

				qualified parental contributions made by an eligible individual (as defined in

				section 36(d)) shall be treated as qualified retirement savings contributions

				for purposes of section

				36.

							.

				(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

				302.Increasing

			 participation in cash or deferred plans through automatic contribution

			 arrangements

				(a)In

			 GeneralSection 401(k) (relating to cash or deferred arrangement)

			 is amended by adding at the end the following new paragraph:

					

						(13)Nondiscrimination

				requirements for automatic contribution trusts

							(A)In

				generalA cash or deferred arrangement shall be treated as

				meeting the requirements of paragraph (3)(A)(ii) if such arrangement

				constitutes an automatic contribution trust.

							(B)Automatic

				contribution trust

								(i)In

				generalFor purposes of this paragraph, the term automatic

				contribution trust means an arrangement—

									(I)except as

				provided in clauses (ii) and (iii), under which each employee eligible to

				participate in the arrangement is treated as having elected to have the

				employer make elective contributions in an amount equal to the applicable

				percentage of the employee’s compensation, and

									(II)which meets the

				requirements of subparagraphs (C), (D), (E), and (F).

									(ii)Exception for

				existing employeesIn the case of any employee—

									(I)who was eligible

				to participate in the arrangement (or a predecessor arrangement) immediately

				before the first date on which the arrangement is an automatic contribution

				trust, and

									(II)whose rate of

				contribution immediately before such first date was less than the applicable

				percentage for the employee,

									clause (i)(I)

				shall not apply to such employee until the date which is 1 year after such

				first date (or such earlier date as the employer may elect).(iii)Election

				outEach employee eligible to participate in the arrangement may

				specifically elect not to have contributions made under clause (i), and such

				clause shall cease to apply to compensation paid on or after the effective date

				of the election.

								(iv)Applicable

				percentageFor purposes of this subparagraph—

									(I)In

				generalThe term applicable percentage means, with

				respect to any employee, the uniform percentage (not less than 3 percent)

				determined under the arrangement. In the case of an employee who was eligible

				to participate in the arrangement (or a predecessor arrangement) immediately

				before the first date on which the arrangement is an automatic contribution

				trust, the initial applicable percentage shall in no event be less than the

				percentage in effect with respect to the employee under the arrangement

				immediately before the employee first begins participation in the automatic

				contribution trust.

									(II)Increase in

				percentageIn the case of the second plan year beginning after

				the first date on which the election under clause (i)(I) is in effect with

				respect to the employee and any succeeding plan year, the applicable percentage

				shall be a percentage (not greater than 10 percent or such higher uniform

				percentage determined under the arrangement) equal to the sum of the applicable

				percentage for the employee as of the close of the preceding plan year plus 1

				percentage point (or such higher percentage specified by the plan). A plan may

				elect to provide that, in lieu of any increase under the preceding sentence,

				the increase in the applicable percentage required under this subclause shall

				occur after each increase in compensation an employee receives on or after the

				first day of such second plan year and that the applicable percentage after

				each such increase in compensation shall be equal to the applicable percentage

				for the employee immediately before such increase in compensation plus 1

				percentage point (or such higher percentage specified by the plan).

									(C)Matching or

				nonelective contributions

								(i)In

				generalThe requirements of this subparagraph are met if, under

				the arrangement, the employer—

									(I)makes matching

				contributions on behalf of each employee who is not a highly compensated

				employee in an amount equal to 50 percent of the elective contributions of the

				employee to the extent such elective contributions do not exceed 7 percent of

				compensation; or

									(II)is required,

				without regard to whether the employee makes an elective contribution or

				employee contribution, to make a contribution to a defined contribution plan on

				behalf of each employee who is not a highly compensated employee and who is

				eligible to participate in the arrangement in an amount equal to at least 3

				percent of the employee’s compensation,

									The rules of

				clauses (ii) and (iii) of paragraph (12)(B) shall apply for purposes of

				subclause (I). The rules of paragraph (12)(E)(ii) shall apply for purposes of

				subclauses (I) and (II).(ii)Other

				plansAn arrangement shall be treated as meeting the requirements

				under clause (i) if any other plan maintained by the employer meets such

				requirements with respect to employees eligible under the arrangement.

								(D)Notice

				requirements

								(i)In

				generalThe requirements of this subparagraph are met if the

				requirements of clauses (ii) and (iii) are met.

								(ii)Reasonable

				period to make electionThe requirements of this clause are met

				if each employee to whom subparagraph (B)(i) applies—

									(I)receives a notice

				explaining the employee’s right under the arrangement to elect not to have

				elective contributions made on the employee’s behalf, and how contributions

				made under the arrangement will be invested in the absence of any investment

				election by the employee, and

									(II)has a reasonable

				period of time after receipt of such notice and before the first elective

				contribution is made to make such election.

									(iii)Annual notice

				of rights and obligationsThe requirements of this clause are met

				if each employee eligible to participate in the arrangement is, within a

				reasonable period before any year (or if the plan elects to change the

				applicable percentage after any increase in compensation, before the increase),

				given notice of the employee’s rights and obligations under the

				arrangement.

								The

				requirements of clauses (i) and (ii) of paragraph (12)(D) shall be met with

				respect to the notices described in clauses (ii) and (iii) of this

				subparagraph.(E)Participation,

				withdrawal, and vesting requirementsThe requirements of this

				subparagraph are met if—

								(i)the arrangement

				requires that each employee eligible to participate in the arrangement

				(determined without regard to any minimum service requirement otherwise

				applicable under section 410(a) or the plan) commences participation in the

				arrangement no later than the 1st day of the 1st calendar quarter beginning

				after the date on which employee first becomes so eligible,

								(ii)the withdrawal

				requirements of paragraph (2)(B) are met with respect to all employer

				contributions (including matching and elective contributions) taken into

				account in determining whether the arrangement meets the requirements of

				subparagraph (C), and

								(iii)the arrangement

				requires that an employee’s right to the accrued benefit derived from employer

				contributions described in clause (ii) (other than elective contributions) is

				nonforfeitable after the employee has completed at least 2 years of

				service.

								(F)Certain

				withdrawals must be allowedNotwithstanding any other provision

				of this subsection, the requirements of this subparagraph are met if the

				arrangement allows employees to elect to make permissible withdrawals in

				accordance with section 414(w).

							

				(b)Matching

			 ContributionsSection 401(m) (relating to nondiscrimination test

			 for matching contributions and employee contributions) is amended by

			 redesignating paragraph (12) as paragraph (13) and by inserting after paragraph

			 (11) the following new paragraph:

					

						(12)Alternate

				method for automatic contribution trustsA defined contribution

				plan shall be treated as meeting the requirements of paragraph (2) with respect

				to matching contributions if the plan—

							(A)meets the

				contribution requirements of subparagraphs (B)(i) and (C) of subsection

				(k)(13);

							(B)meets the notice

				requirements of subparagraph (D) of subsection (k)(13); and

							(C)meets the

				requirements of paragraph (11)(B) (ii) and

				(iii).

							.

				(c)Exclusion From

			 Definition of Top-Heavy Plans

					(1)Elective

			 contribution ruleClause (i) of section 416(g)(4)(H) is amended

			 by inserting or 401(k)(13) after section

			 401(k)(12).

					(2)Matching

			 contribution ruleClause (ii) of section 416(g)(4)(H) is amended

			 by inserting or 401(m)(12) after section

			 401(m)(11).

					(d)Section

			 403(b) contractsParagraph (11)

			 of section 401(m) is amended by adding at the end the following:

					

						(C)Section

				403(b) contractsAn annuity

				contract under section 403(b) shall be treated as meeting the requirements of

				paragraph (2) with respect to matching contributions if such contract meets

				requirements similar to the requirements under subparagraph

				(A).

						.

				(e)Preemption of

			 Conflicting State RegulationSection 514 of the Employee

			 Retirement Income Security of 1974 (29 U.S.C. 1144) is amended by inserting at

			 the end the following new subsection:

					

						(e)Automatic

				Contribution Arrangements

							(1)In

				generalNotwithstanding any other provision of this section, any

				law of a State shall be superseded if it would directly or indirectly prohibit

				or restrict the inclusion in any plan of an eligible automatic contribution

				arrangement.

							(2)Eligible

				automatic contribution arrangementFor purposes of this

				subsection, the term eligible automatic contribution arrangement

				means an arrangement—

								(A)under which a

				participant may elect to have the employer make payments as contributions under

				the plan on behalf of the participant, or to the participant directly in

				cash,

								(B)under which the

				participant is treated as having elected to have the employer make such

				contributions in an amount equal to a uniform percentage of compensation

				provided under the plan until the participant specifically elects not to have

				such contributions made (or specifically elects to have such contributions made

				at a different percentage),

								(C)under which

				contributions described in subparagraph (B) are invested in accordance with

				regulations prescribed by the Secretary under section 404(c)(4), and

								(D)which meets the

				requirements of paragraph (3).

								(3)Notice

				requirements

								(A)In

				generalThe administrator of an individual account plan shall,

				within a reasonable period before each plan year, give to each employee to whom

				an arrangement described in paragraph (2) applies for such plan year notice of

				the employee’s rights and obligations under the arrangement which—

									(i)is sufficiently

				accurate and comprehensive to apprise the employee of such rights and

				obligations, and

									(ii)is written in a

				manner calculated to be understood by the average employee to whom the

				arrangement applies.

									(B)Time and form

				of noticeA notice shall not be treated as meeting the

				requirements of subparagraph (A) with respect to an employee unless—

									(i)the notice

				includes a notice explaining the employee’s right under the arrangement to

				elect not to have elective contributions made on the employee’s behalf (or to

				elect to have such contributions made at a different percentage),

									(ii)the employee has

				a reasonable period of time after receipt of the notice described in clause (i)

				and before the first elective contribution is made to make such election,

				and

									(iii)the notice

				explains how contributions made under the arrangement will be invested in the

				absence of any investment election by the

				employee.

									.

				(f)Treatment of

			 Withdrawals of Contributions During First 60 DaysSection 414 is

			 amended by adding at the end the following new subsection:

					

						(w)Special Rules

				for Certain Withdrawals From Eligible Automatic Contribution

				Arrangements

							(1)In

				generalIf an eligible automatic contribution arrangement allows

				an employee to elect to make permissible withdrawals—

								(A)the amount of any

				such withdrawal shall be includible in the gross income of the employee for the

				taxable year of the employee in which the distribution is made,

								(B)no tax shall be

				imposed under section 72(t) with respect to the distribution, and

								(C)the arrangement

				shall not be treated as violating any restriction on distributions under this

				title solely by reason of allowing the withdrawal.

								In the

				case of any distribution to an employee by reason of an election under this

				paragraph, employer matching contributions shall be forfeited or subject to

				such other treatment as the Secretary may prescribe.(2)Permissible

				withdrawalFor purposes of this subsection—

								(A)In

				generalThe term permissible withdrawal means any

				withdrawal from an eligible automatic contribution arrangement meeting the

				requirements of this paragraph which—

									(i)is made pursuant

				to an election by an employee, and

									(ii)consists of

				elective contributions described in paragraph (3)(B) (and earnings attributable

				thereto).

									(B)Time for making

				electionSubparagraph (A) shall not apply to an election by an

				employee unless the election is made no later than the date which is 60 days

				after the date of the first elective contribution with respect to the employee

				under the arrangement.

								(C)Amount of

				distributionSubparagraph (A) shall not apply to any election by

				an employee unless the amount of any distribution by reason of the election is

				equal to the amount of elective contributions made with respect to the first

				payroll period to which the eligible automatic contribution arrangement applies

				to the employee and any succeeding payroll period beginning before the

				effective date of the election (and earnings attributable thereto).

								(3)Eligible

				automatic contribution arrangementFor purposes of this

				subsection, the term eligible automatic contribution arrangement

				means an arrangement—

								(A)under which a

				participant may elect to have the employer make payments as contributions under

				the plan on behalf of the participant, or to the participant directly in

				cash,

								(B)under which the

				participant is treated as having elected to have the employer make such

				contributions in an amount equal to a uniform percentage of compensation

				provided under the plan until the participant specifically elects not to have

				such contributions made (or specifically elects to have such contributions made

				at a different percentage),

								(C)under which

				contributions described in subparagraph (B) are invested in accordance with

				regulations prescribed by the Secretary of Labor under section 404(c)(4) of the

				Employee Retirement Income Security Act of

				1974, and

								(D)which meets the

				requirements of paragraph (4).

								(4)Notice

				requirements

								(A)In

				generalThe administrator of a plan containing an arrangement

				described in paragraph (3) shall, within a reasonable period before each plan

				year, give to each employee to whom an arrangement described in paragraph (3)

				applies for such plan year notice of the employee’s rights and obligations

				under the arrangement which—

									(i)is sufficiently

				accurate and comprehensive to apprise the employee of such rights and

				obligations, and

									(ii)is written in a

				manner calculated to be understood by the average employee to whom the

				arrangement applies.

									(B)Time and form

				of noticeA notice shall not be treated as meeting the

				requirements of subparagraph (A) with respect to an employee unless—

									(i)the notice

				includes a notice explaining the employee’s right under the arrangement to

				elect not to have elective contributions made on the employee’s behalf (or to

				elect to have such contributions made at a different percentage),

									(ii)the employee has

				a reasonable period of time after receipt of the notice described in clause (i)

				and before the first elective contribution is made to make such election,

				and

									(iii)the notice

				explains how contributions made under the arrangement will be invested in the

				absence of any investment election by the

				employee.

									.

				(g)Effective

			 Date

					(1)In

			 generalExcept as provided by paragraph (2), the amendments made

			 by this section shall apply to plan years beginning after December 31,

			 2006.

					(2)Section

			 403(b) contractsThe amendments

			 made by subsection (d) shall apply to years ending after the date of the

			 enactment of this Act.

					303.Treatment of

			 investment of assets by plan where participant fails to exercise investment

			 election

				(a)In

			 GeneralSection 404(c) of the Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the

			 following new paragraph:

					

						(4)Default

				investment arrangements

							(A)In

				generalFor purposes of paragraph (1), a participant in an

				individual account plan meeting the notice requirements of subparagraph (B)

				shall be treated as exercising control over the assets in the account with

				respect to the amount of contributions and earnings which, in the absence of an

				investment election by the participant, are invested by the plan in accordance

				with regulations prescribed by the Secretary. The regulations under this

				subparagraph shall provide guidance on the appropriateness of designating

				default investments that include a mix of asset classes consistent with capital

				preservation, long-term capital appreciation, or a blend of both.

							(B)Notice

				requirements

								(i)In

				generalThe requirements of this subparagraph are met if each

				participant—

									(I)receives, within

				a reasonable period of time before each plan year, a notice explaining the

				employee’s right under the plan to designate how contributions and earnings

				will be invested and explaining how, in the absence of any investment election

				by the participant, such contributions and earnings will be invested,

				and

									(II)has a reasonable

				period of time after receipt of such notice and before the beginning of the

				plan year to make such designation.

									(ii)Form of

				noticeThe requirements of clauses (i) and (ii) of section

				401(k)(12)(D) of the Internal Revenue Code of 1986 shall be met with respect to

				the notices described in this

				subparagraph.

								.

				(b)Effective

			 Date

					(1)In

			 generalThe amendments made by this section shall apply to plan

			 years beginning after December 31, 2006.

					(2)RegulationsFinal

			 regulations under section 404(c)(4)(A) of the Employee Retirement Income Security Act of

			 1974 (as added by this section) shall be issued no later than 6

			 months after the date of the enactment of this Act.

					304.Credit for

			 qualified pension plan contributions of small employers

				(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1

			 (relating to business related credits), as amended by this Act, is amended by

			 adding at the end the following new section:

					

						45O.Small employer

				pension plan contributions

							(a)General

				ruleFor purposes of section 38, in the case of an eligible

				employer, the small employer pension plan contribution credit determined under

				this section for any taxable year is an amount equal to 50 percent of the

				amount which would (but for subsection (f)(1)) be allowed as a deduction under

				section 404 for such taxable year for qualified employer contributions made to

				any qualified retirement plan on behalf of any employee who is not a highly

				compensated employee.

							(b)Credit limited

				to 3 yearsThe credit allowable by this section shall be allowed

				only with respect to the period of 3 taxable years beginning with the first

				taxable year for which a credit is allowable with respect to a plan under this

				section.

							(c)Qualified

				employer contributionFor purposes of this section—

								(1)Defined

				contribution plansIn the case of a defined contribution plan,

				the term qualified employer contribution means the amount of

				nonelective and matching contributions to the plan made by the employer on

				behalf of any employee who is not a highly compensated employee to the extent

				such amount does not exceed 3 percent of such employee’s compensation from the

				employer for the year.

								(2)Defined benefit

				plansIn the case of a defined benefit plan, the term

				qualified employer contribution means the amount of employer

				contributions to the plan made on behalf of any employee who is not a highly

				compensated employee to the extent that the accrued benefit of such employee

				derived from employer contributions for the year does not exceed the equivalent

				(as determined under regulations prescribed by the Secretary and without regard

				to section 401(l) or contributions and benefits under the

				Social Security Act) of 3 percent of

				such employee’s compensation from the employer for the year.

								(d)Qualified

				retirement plan

								(1)In

				generalThe term qualified retirement plan means any

				plan described in section 401(a) which includes a trust exempt from tax under

				section 501(a), or any plan described in section 408(k) or (p), if the plan

				meets—

									(A)the contribution

				requirements of paragraph (2), and

									(B)the distribution

				requirements of paragraph (3).

									(2)Contribution

				requirements

									(A)In

				generalThe requirements of this paragraph are met if, under the

				plan—

										(i)the employer is

				required to make nonelective contributions of at least 1 percent of

				compensation (or the equivalent thereof in the case of a defined benefit plan)

				for each employee who is not a highly compensated employee who is eligible to

				participate in the plan, and

										(ii)allocations of

				nonelective employer contributions, in the case of a defined contribution plan,

				are either in equal dollar amounts for all employees covered by the plan or

				bear a uniform relationship to the total compensation, of the employees covered

				by the plan (and an equivalent requirement is met with respect to a defined

				benefit plan).

										(B)Compensation

				limitationThe compensation taken into account under subparagraph

				(A) for any year shall not exceed the limitation in effect for such year under

				section 401(a)(17).

									(3)Distribution

				requirementsIn the case of a profit-sharing or stock bonus plan,

				the requirements of this paragraph are met if, under the plan, qualified

				employer contributions are distributable only as provided in section

				401(k)(2)(B).

								(e)Other

				definitionsFor purposes of this section—

								(1)Eligible

				employer

									(A)In

				generalThe term eligible employer means, with

				respect to any year, an employer which has no more than 25 employees who

				received at least $5,000 of compensation from the employer for the preceding

				year. In determining the number of employees for purposes of this paragraph,

				any rule applicable in determining the number of employees for purposes of

				section 408(p)(2)(C) shall be applicable under ths paragraph.

									(B)Requirement for

				new qualified employer plansSuch term shall not include an

				employer if, during the 3-taxable year period immediately preceding the 1st

				taxable year for which the credit under this section is otherwise allowable for

				a qualified employer plan of the employer, the employer or any member of any

				controlled group including the employer (or any predecessor of either)

				established or maintained a qualified employer plan with respect to which

				contributions were made, or benefits were accrued, for substantially the same

				employees as are in the qualified employer plan.

									(2)Highly

				compensated employeeThe term highly compensated

				employee has the meaning given such term by section 414(q) (determined

				without regard to section 414(q)(1)(B)(ii)).

								(f)Special

				rules

								(1)Disallowance of

				deductionNo deduction shall be allowed for that portion of the

				qualified employer contributions paid or incurred for the taxable year which is

				equal to the credit determined under subsection (a).

								(2)Election not to

				claim creditThis section shall not apply to a taxpayer for any

				taxable year if such taxpayer elects to have this section not apply for such

				taxable year.

								(3)Aggregation

				rulesAll persons treated as a single employer under subsection

				(a) or (b) of section 52, or subsection (n) or (o) of section 414, shall be

				treated as one person. All eligible employer plans shall be treated as 1

				eligible employer plan.

								(g)Recapture of

				credit on forfeited contributionsIf any accrued benefit which is

				forfeitable by reason of subsection (d)(3) is forfeited, the employer’s tax

				imposed by this chapter for the taxable year in which the forfeiture occurs

				shall be increased by 35 percent of the employer contributions from which such

				benefit is derived to the extent such contributions were taken into account in

				determining the credit under this

				section.

							.

				(b)Credit allowed

			 as part of general business creditSection 38(b) (defining

			 current year business credit), as amended by this Act, is amended by striking

			 and at the end of paragraph (30), by striking the period at the

			 end of paragraph (31) and inserting , and, and by adding at the

			 end the following new paragraph:

					

						(32)in the case of

				an eligible employer (as defined in section 45O(e)), the small employer pension

				plan contribution credit determined under section

				45O(a).

						.

				(c)Conforming

			 amendments

					(1)Subsection (c) of

			 section 196 is amended by striking and at the end of paragraph

			 (12), by striking the period at the end of paragraph (13) and inserting

			 , and, and by adding at the end the following new

			 paragraph:

						

							(14)the small

				employer pension plan contribution credit determined under section

				45O(a).

							.

					(2)The table of

			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by

			 this Act, is amended by adding at the end the following new item:

						

							

								Sec. 45O. Small employer pension plan

				contributions.

							

							.

					(d)Effective

			 dateThe amendments made by this section shall apply to

			 contributions paid or incurred in taxable years beginning after December 31,

			 2006.

				305.Account funds

			 disregarded for purposes of certain means-tested Federal programsNotwithstanding any other provision of

			 Federal law (other than the Internal Revenue Code of 1986) that requires

			 consideration of 1 or more financial circumstances of an individual for the

			 purpose of determining eligibility to receive, or the amount of, any assistance

			 or benefit authorized by—

				(1)the United States Housing Act of

			 1937,

				(2)title V of the Housing Act of 1949,

				(3)section 101 of the Housing and Urban

			 Development Act of 1965,

				(4)sections 221(d)(3), 235, and 236 of the

			 National Housing Act, and

				(5)the Food Stamp Act of 1977,

				any amount

			 (including earnings thereon) in any qualified retirement plan (as defined in

			 section 4974(c) of such Code), or any eligible deferred compensation plan (as

			 defined in section 457(b) of such Code) maintained by an employer described in

			 section 457(e)(1)(A) of such Code, of such individual shall be disregarded for

			 such purpose with respect to any period during which such individual has not

			 attained normal retirement age (as defined in section 216(l)(1) of the Social

			 Security Act).306.Direct payment

			 of tax refunds to individual retirement plans

				(a)In

			 generalThe Secretary of the Treasury (or the Secretary's

			 delegate) shall make available a form (or modify existing forms) for use by

			 individuals to direct that a portion of any refund of overpayment of tax

			 imposed by chapter 1 of the Internal Revenue Code of 1986 be paid directly to

			 an individual retirement plan (as defined in section 7701(a)(37) of such Code)

			 of such individual, except that in the case of a joint return, the form or

			 forms shall provide that each spouse shall be entitled to designate an

			 individual retirement plan with respect to the payments attributable to the

			 spouse.

				(b)Effective

			 dateThe form required by subsection (a) shall be made available

			 for taxable years beginning after December 31, 2006.

				IVSimplification

			 provisions

			401.Exception from

			 required distributions where aggregate retirement savings less than

			 $50,000

				(a)In

			 generalSection 401(a)(9) (relating to required distributions) is

			 amended by adding at the end the following new subparagraph:

					

						(H)Exception from

				required distributions during life of employee where assets do not exceed

				$50,000

							(i)In

				generalIf, as of the close of any calendar year, the aggregate

				balance to the credit of an individual in all applicable eligible retirement

				plans and health savings accounts—

								(I)does not exceed

				$50,000, then the requirements of subparagraph (A) (and the requirements of any

				provision of this title which incorporates the requirements of subparagraph (A)

				by reference) shall not apply during the succeeding calendar year, or

								(II)exceeds $50,000

				but does not exceed $200,000, then such requirements shall apply during the

				succeeding calendar year only to the excess.

								(ii)Applicable

				eligible retirement planFor purposes of this subparagraph, the

				term applicable eligible retirement plan means an eligible

				retirement plan (as defined in section 402(c)(8)(B)), except that in applying

				such section—

								(I)only qualified

				trusts which are part of a defined contribution plan shall be taken into

				account under clause (iii), and

								(II)clause (iv)

				shall be disregarded.

								(iii)Special rule

				for Roth and health savings accountsFor purposes of applying

				clause (i) for any calendar year, each of the $50,000 and $200,000 amounts

				shall be reduced by the aggregate balance to the credit of an individual in all

				Roth IRAs, designated Roth accounts under section 402A, and health savings

				accounts which was taken into account in computing the aggregate balance under

				clause (i).

							(iv)Special rule

				for annuity contractsIn determining the aggregate balance under

				clause (i) for any calendar year, there shall not be taken into account the

				value of any commercial annuity which was acquired by an applicable eligible

				retirement plan and from which distributions are being made, but the

				distributions shall be taken into account for purposes of this paragraph in the

				same manner as the distributions are taken into account without regard to this

				subparagraph.

							(v)Health savings

				accountFor purposes of this subparagraph, the term health

				savings account has the meaning given such term by section

				223(d).

							.

				(b)Effective

			 dateThe amendment made by this section shall apply to

			 distributions after December 31, 2006.

				402.Allowance of

			 additional nonelective contributions to simple plans

				(a)Simple

			 retirement accountsSection 408(p)(2) (defining qualified salary

			 reduction arrangement) is amended by adding at the end the following:

					

						(F)Additional

				nonelective contributionsAn employer shall not be treated as

				failing to meet the requirements of subparagraph (A)(iii) or (B) for any year

				if, in addition to any contributions described in either such subparagraph, the

				employer elects to make nonelective contributions of a uniform percentage (not

				greater than 10 percent) of compensation for each employee eligible to

				participate in the arrangement and who has at least $5,000 of compensation from

				the employer for the

				year.

						.

				(b)Simple cash or

			 deferred plansSection 401(k)(11)(B) (relating to contribution

			 requirements) is amended by adding at the end the following:

					

						(iv)Additional

				nonelective contributionsAn employer shall not be treated as

				failing to meet the requirements of clause (i)(II) or (ii) for any year if, in

				addition to any contributions described in either such clause, the employer

				elects to make nonelective contributions of a uniform percentage (not greater

				than 10 percent) of compensation for each employee eligible to participate in

				the arrangement and who has at least $5,000 of compensation from the employer

				for the

				year.

						.

				(c)Effective

			 datesThe amendments made by this section shall apply to years

			 beginning after December 31, 2006.

				403.Extension of

			 certain exceptions from tax on early distributions to plans other than

			 individual retirement plans

				(a)In

			 generalSubparagraphs (D), (E), and (F) of section 72(t)(2)

			 (relating to subsection not to apply to certain distributions) are each amended

			 by striking from an individual retirement plan.

				(b)Conforming

			 amendments

					(1)The heading for

			 section 72(t)(2)(E) is amended by striking from individual retirement

			 plans.

					(2)The heading for

			 section 72(t)(2)(F) is amended by striking from certain

			 plans.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

				404.Elimination of

			 higher penalty on certain simple plan distributions

				(a)In

			 GeneralSubsection (t) of section 72 (relating to 10-percent

			 additional tax on early distributions from qualified retirement plans) is

			 amended by striking paragraph (6) and redesignating paragraphs (7), (8), and

			 (9) as paragraphs (6), (7), and (8), respectively.

				(b)Conforming

			 Amendments

					(1)Section

			 72(t)(2)(E) is amended by striking paragraph (7) and inserting

			 paragraph (6).

					(2)Section

			 72(t)(2)(F) is amended by striking paragraph (8) and inserting

			 paragraph (7).

					(3)Section

			 408(d)(3)(G) is amended by striking applies and inserting

			 applied on the day before the date of the enactment of the

			 Savings Competitiveness Act of

			 2006.

					(4)Section 457(a)(2)

			 is amended by striking section 72(t)(9) and inserting

			 section 72(t)(8).

					(c)Effective

			 DateThe amendments made by this section shall apply to years

			 beginning after December 31, 2006.

				405.Simple plan

			 portability

				(a)Repeal of

			 LimitationParagraph (3) of section 408(d) (relating to rollover

			 contributions) is amended by striking subparagraph (G) and redesignating

			 subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively.

				(b)Effective

			 DateThe amendment made by this section shall apply to years

			 beginning after December 31, 2006.

				406.Allow direct

			 rollovers from retirement plans to Roth IRAS

				(a)In

			 GeneralSubsection (e) of section 408A (defining qualified

			 rollover contribution) is amended to read as follows:

					

						(e)Qualified

				Rollover ContributionFor purposes of this section, the term

				qualified rollover contribution means a rollover

				contribution—

							(1)to a Roth IRA

				from another such account,

							(2)from an eligible

				retirement plan, but only if—

								(A)in the case of an

				individual retirement plan, such rollover contribution meets the requirements

				of section 408(d)(3), and

								(B)in the case of

				any eligible retirement plan (as defined in section 402(c)(8)(B) other than

				clauses (i) and (ii) thereof), such rollover contribution meets the

				requirements of section 402(c), 403(b)(8), or 457(e)(16), as applicable.

								For

				purposes of section 408(d)(3)(B), there shall be disregarded any qualified

				rollover contribution from an individual retirement plan (other than a Roth

				IRA) to a Roth IRA.

				(b)Conforming

			 Amendments

					(1)Section

			 408A(c)(3)(B) is amended—

						(A)in the text by

			 striking individual retirement plan and inserting an

			 eligible retirement plan (as defined by section 402(c)(8)(B)),

			 and

						(B)in the heading by

			 striking ira and inserting

			 eligible retirement

			 plan.

						(2)Section

			 408A(d)(3) is amended—

						(A)in subparagraph

			 (A), by striking section 408(d)(3) inserting sections

			 402(c), 403(b)(8), 408(d)(3), and 457(e)(16),

						(B)in subparagraph

			 (B), by striking individual retirement plan and inserting

			 eligible retirement plan (as defined by section

			 402(c)(8)(B)),

						(C)in subparagraph

			 (D), by inserting or 6047 after 408(i),

						(D)in subparagraph

			 (D), by striking or both and inserting persons subject to

			 section 6047(d)(1), or all of the foregoing persons, and

						(E)in the heading,

			 by striking ira and inserting

			 eligible retirement

			 plan.

						(c)Effective

			 DateThe amendments made by this section shall apply to

			 distributions after December 31, 2006.

				407.Coordination

			 of ordering rules for distributions from Roth IRAs and designated Roth

			 accounts

				(a)In

			 generalSection 402A(d) is

			 amended by adding at the end the following new paragraph:

					

						(5)Ordering

				ruleFor purposes of applying this section, section 72, and

				section 402 to any distribution from a designated Roth account, such

				distribution shall be treated as made from contributions to the extent that the

				amount of such distribution, when added to all previous distributions from the

				designated Roth account, does not exceed the aggregate contributions to the

				designated Roth

				account.

						.

				(b)Effective

			 dateThe amendment made by this section shall apply to

			 distributions after December 31, 2006.

				VPay-go

			 provisions

			501.Pay-as-you-go

			 point of order in the Senate

				(a)Point of

			 order

					(1)In

			 generalIt shall not be in order in the Senate to consider any

			 direct spending or revenue legislation that would increase the on-budget

			 deficit or cause an on-budget deficit (as measured in paragraphs (5) and (6))

			 for any 1 of the 3 applicable time periods.

					(2)Applicable time

			 periodsFor purposes of this subsection, the term

			 applicable time period means any 1 of the 3 following

			 periods:

						(A)The first year

			 covered by the most recently adopted concurrent resolution on the

			 budget.

						(B)The period of the

			 first 5 fiscal years covered by the most recently adopted concurrent resolution

			 on the budget.

						(C)The period of the

			 5 fiscal years following the first 5 fiscal years covered in the most recently

			 adopted concurrent resolution on the budget.

						(3)Direct-spending

			 legislationFor purposes of this subsection and except as

			 provided in paragraph (4), the term direct-spending legislation

			 means any bill, joint resolution, amendment, motion, or conference report that

			 affects direct spending as that term is defined by, and interpreted for

			 purposes of, the Balanced Budget and Emergency Deficit Control Act of

			 1985.

					(4)ExclusionFor

			 purposes of this subsection, the terms direct-spending legislation

			 and revenue legislation do not include—

						(A)any concurrent

			 resolution on the budget; or

						(B)any provision of

			 legislation that affects the full funding of, and continuation of, the deposit

			 insurance guarantee commitment in effect on the date of enactment of the Budget

			 Enforcement Act of 1990.

						(5)BaselineEstimates

			 prepared pursuant to this section shall—

						(A)use the baseline

			 surplus or deficit used for the most recently adopted concurrent resolution on

			 the budget; and

						(B)be calculated

			 under the requirements of subsections (b) through (d) of section 257 of the

			 Balanced Budget and Emergency Deficit Control Act of 1985 for fiscal years

			 beyond those covered by that concurrent resolution on the budget.

						(6)Prior

			 surplusIf direct spending or revenue legislation increases the

			 on-budget deficit or causes an on-budget deficit when taken individually, it

			 must also increase the on-budget deficit or cause an on-budget deficit when

			 taken together with all direct spending and revenue legislation enacted since

			 the beginning of the calendar year not accounted for in the baseline under

			 paragraph (5)(A), except that direct spending or revenue effects resulting in

			 net deficit reduction enacted pursuant to reconciliation instructions since the

			 beginning of that same calendar year shall not be available.

					(b)WaiverThis

			 section may be waived or suspended in the Senate only by the affirmative vote

			 of 3/5 of the Members, duly chosen and sworn.

				(c)AppealsAppeals

			 in the Senate from the decisions of the Chair relating to any provision of this

			 section shall be limited to 1 hour, to be equally divided between, and

			 controlled by, the appellant and the manager of the bill or joint resolution,

			 as the case may be. An affirmative vote of 3/5 of the

			 Members of the Senate, duly chosen and sworn, shall be required to sustain an

			 appeal of the ruling of the Chair on a point of order raised under this

			 section.

				(d)Determination

			 of budget levelsFor purposes of this section, the levels of new

			 budget authority, outlays, and revenues for a fiscal year shall be determined

			 on the basis of estimates made by the Committee on the Budget of the

			 Senate.

				(e)SunsetThis

			 section shall expire on September 30, 2011.

				VIAdministrative

			 provisions

			601.Provisions

			 relating to plan amendments

				(a)In

			 GeneralIf this section applies to any plan or contract

			 amendment—

					(1)such plan or

			 contract shall be treated as being operated in accordance with the terms of the

			 plan during the period described in subsection (b)(2)(A), and

					(2)except as

			 provided by the Secretary of the Treasury, such plan shall not fail to meet the

			 requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and

			 section 204(g) of the Employee Retirement

			 Income Security Act of 1974 by reason of such amendment.

					(b)Amendments to

			 Which Section Applies

					(1)In

			 generalThis section shall apply to any amendment to any plan or

			 annuity contract which is made—

						(A)pursuant to any

			 amendment made by this Act, or pursuant to any regulation issued by the

			 Secretary of the Treasury or the Secretary of Labor under this Act, and

						(B)on or before the

			 last day of the first plan year beginning on or after January 1, 2007, or such

			 later date as the Secretary of the Treasury may prescribe.

						In the case

			 of a governmental plan (as defined in section 414(d) of the Internal Revenue

			 Code of 1986), subparagraph (B) shall be applied by substituting the date which

			 is 2 years after the date otherwise applied under subparagraph (B).(2)ConditionsThis

			 section shall not apply to any amendment unless—

						(A)during the

			 period—

							(i)beginning on the

			 date the legislative or regulatory amendment described in paragraph (1)(A)

			 takes effect (or in the case of a plan or contract amendment not required by

			 such legislative or regulatory amendment, the effective date specified by the

			 plan), and

							(ii)ending on the

			 date described in paragraph (1)(B) (or, if earlier, the date the plan or

			 contract amendment is adopted),

							the plan

			 or contract is operated as if such plan or contract amendment were in effect;

			 and(B)such plan or

			 contract amendment applies retroactively for such period.

						

